United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-1903
                                    ___________

Robert L. Hill,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the Eastern
James D. Purkett, Superintendent; Don * District of Missouri.
Roper, Superintendent - FCC; Mark      *
Stephens, Investigator - FCC; Mike     *      [UNPUBLISHED]
Gann, Function Unit Manager - FCC; *
Michael Lundy, Adjustment Officer - *
FCC,                                   *
                                       *
            Appellees.                 *
                                  ___________

                          Submitted: July 29, 2003
                              Filed: August 1, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Missouri inmate Robert L. Hill appeals the district court’s* preservice dismissal
without prejudice of his civil action. Having carefully reviewed the record, we
conclude dismissal was proper. Accordingly, we affirm. See 8th Cir. R. 47B.

      *
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-